FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                    UNITED STATES CO URT O F APPEALS
                                                                  October 17, 2007
                                                   Elisabeth A. Shumaker
                             TENTH CIRCUIT             Clerk of Court



 DANNY JOE BOOM ERSHIN E,

               Petitioner-A ppellant,

          v.                                                 No. 07-5075
                                                   (D.C. No. 04-CV-170-CVE-PJC)
 STA TE OF O K LA H O MA ,                                   (N .D. Okla.)

               Respondent-Appellee.



                                        OR DER *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Petitioner, a state prisoner proceeding pro se, seeks a certificate of

appealability to appeal the district court’s denial of his § 2254 habeas petition.

Petitioner was convicted of forcible sodomy and rape by instrumentation and

received a sentence of 300 years on each count, to be served consecutively. The

Oklahoma Court of Criminal Appeals affirmed his convictions but modified his

sentences to run concurrently. His state court post-conviction relief petition was

denied, and this denial was affirmed on appeal. Petitioner subsequently filed the

instant § 2254 petition raising five grounds of error and seeking an evidentiary


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
hearing. M ore than two years after filing the habeas petition, Petitioner attempted

to amend it to add three new grounds of error. The district court denied

Petitioner’s habeas petition, his request for an evidentiary hearing, and his motion

to amend the petition. Petitioner now seeks a certificate of appealability to appeal

these rulings.

       To obtain a certificate of appealability, Petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order

to meet this burden, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).

      The district court concluded that Petitioner was not entitled to relief on any

of the five grounds stated in his habeas petition. Specifically, the court concluded

that three of Petitioner’s grounds were barred by the state court’s finding of

procedural default 1 and that Petitioner had not demonstrated that “cause and

prejudice” excused the default nor that a “fundamental miscarriage of justice”

would result if his claims were not considered. See Coleman v. Thom pson, 501

      1
        Although Petitioner argues that the state appellate court erred when it held
that he had not properly raised one of these claims before the state district court,
the federal district court appropriately deferred to the state court’s application of
state law on this procedural matter. See Jackson v. Shanks, 143 F.3d 1313, 1317
(10th Cir. 1998).

                                         -2-
U.S. 722, 750 (1991); M aes v. Thom as, 46 F.3d 979, 985 (10th Cir. 1995). The

court noted that Petitioner’s assertion of actual innocence was not supported by

any new evidence, and the court concluded that Petitioner had not made a

colorable showing of factual innocence. See Schlup v. Delo, 513 U.S. 298, 329

(1995) (holding that a habeas petitioner must show “that no reasonable juror

would have found the defendant guilty”). As for Petitioner’s claim that his

convictions violated the double jeopardy clause of the Constitution and

Oklahoma’s statutory prohibition against double punishment, the court held that

the state statutory claim was not cognizable on federal habeas corpus review, see

Estelle v. M cGuire, 502 U.S. 62, 67-68 (1991), and that the crimes for which

Petitioner was convicted were separate and distinct offenses under the

Blockburger test, see Blockburger v. United States, 284 U.S. 299, 304 (1932)

(“[W]here the same act or transaction constitutes a violation of two distinct

statutory provisions, the test to be applied to determine whether there are two

offenses or only one, is whether each provision requires proof of a fact which the

other does not.”); Okla. Stat. tit. 21, §§ 886, 888; OUJI-CR (2d) 4-128 (defining

forcible sodomy); tit. 21, § 1111.1 (defining rape by instrumentation). Finally,

the court determined that Petitioner’s fifth ground of error appeared to be a

challenge to Oklahoma’s post-conviction procedures, which is not cognizable on

federal habeas corpus review. See Sellers v. Ward, 135 F.3d 1333, 1339 (10th

Cir. 1998).

                                         -3-
      Petitioner also seeks to appeal the district court’s denial of his motion to

amend the habeas petition and request for an evidentiary hearing. The court

denied Petitioner’s motion to amend because the three new grounds asserted in

the proposed amended petition were entirely new claims that did not relate back

to the original petition and because the court found no statutory or equitable basis

for tolling the one-year statute of limitations on the claims. See United States v.

Espinoza-Saenz, 235 F.3d 501, 505 (10th Cir. 2000); 28 U.S.C. § 2244(d)(1)(A).

As for Petitioner’s request for an evidentiary hearing, the court concluded that

Petitioner had not demonstrated that he was entitled to a hearing. See Miller v.

Champion, 161 F.3d 1249, 1253 (10th Cir. 1998).

      W e have carefully reviewed Petitioner’s brief, the district court’s

disposition, and the record on appeal. Nothing in these materials convinces us

that reasonable jurists could debate w hether the district court’s rulings were

correct. Accordingly, for substantially the reasons set forth by the district court,

we D EN Y Petitioner’s request for a certificate of appealability and DISM ISS the

appeal.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -4-